Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 9, 2002, have been carefully considered.  Claims 17, 18, 21, 22, 24, and 25 have been canceled; new claims 27-31 have been added.
Claims 1, 2, 4, 8, 9, 12, 14, and 27-31 are now pending in this application, and are presently under consideration by the Examiner.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments and persuasive traversing arguments:
	a. The objections to the disclosure and to claim 4;
	b. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1 and 14;
	c. The 35 U.S.C. 103 rejection of claims 1, 2, 4, 9, 12, and 14 as being unpatentable over Combs et al. (U. S. Patent Publication No. 2006/0058182).



Change in Status Modifier
	It is noted that newly added claim 31 has “currently amended” as its status modifier.  For examination purposes, the status modifier of claim 31 will be interpreted as “new”.

New Objections
	The following New Objections are being made in view of Applicants’ amendments to claims 1 and 8, and in view of the Examiner’s review of the Specification.

Specification
The disclosure is objected to because of the following informalities:
On (a) page 3, line 8 and (b) page 7, lines 19 and 20 of the Specification, “Ni2+” is recited twice.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In the last two lines of each of claims 1 and 8, “Ni2+” is recited twice.
Appropriate correction is required.
	
Suggested Amendments
In the event that Ni was intended to be defined as having a second and different valency (similar to the differing valencies of Fe, Co, Cr, etc., as recited in Applicants’ claims), Applicants are respectfully reminded that amending the Specification and claims to recite a second and different valency for Ni may raise a new matter issue.  See also page 7 of Applicants’ PCT application, which also recites Ni2+ twice.  For this reason, the Examiner respectfully suggests that one of the occurrences of Ni2+ be removed.


Allowable Subject Matter
Claims 1, 2, 4, 8, 9, 12, 14, and 27-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As stated in the previous Office Action, Combs et al. do not teach or suggest the limitations of Applicants’ claims, wherein M3 is one or more of iron, aluminum, hafnium, indium, manganese, or gallium.


Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
The objections to the Specification and to claims 1 and 8, regarding the duplicate recitations of Ni2+, as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 26, 2022